DETAILED ACTION
This Office Action is in response to the communication filed 06/21/2021. 
Status of the claims:
Claims 1-22 are Previously Presented and Examined.
New claim 23 is added by the response, dated 06/21/2021.
Claims 1-23 are pending. The detail office action to the pending claims is as shown below.
This application is a CON of 16/188,911, filed on 11/13/2018 (now PAT 10727916) which is a CON of PCT/CGN2017/083978 05/11/2017 and benefits from Foreign Application filing date for CN 201610319166 filed on 05/13/2016.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 06/21/2021. By this request, claims 1, 3-4, 6, 8-9, 11, 13-14, 16, 18-19, 21-22 have been amended, and new claim 23 has been added.


Response to Claim Rejections under 35 USC § 103
Applicant’s Arguments/Remarks Made in an Amendment filed 06/16/2021 with respect to the claim rejections under 35 U.S.C. 103 as being unpatentable over Wang (WO2013/185320) in view of Ko (WO2014/003384) have been thoroughly reviewed. The Applicant contend:
Wang discloses a method for determining a precoding matrix indicator. The method includes receiving, by a user equipment, a reference signal sent by a base station; selecting, by the user equipment, based on the reference signal, a precoding matrix from a codebook, wherein a precoding matrix W comprised in the codebook is a product of two matrices W1 and W2, wherein W1 is a block diagonal matrix, Wi=diag {Xi,..., XNB }, wherein each block matrix X, is a product of a matrix Ai and a matrix Bi, where  X,= Ai x Bi,, and 1 <= i <=i NB, and the W1 comprises at least one block matrix, NB > 1; and sending, by the user equipment, a precoding matrix indicator (PMI) to the base station, wherein the PMI corresponds to the selected precoding matrix (see claim 1 of Wang). Moreover, according to Wang, the step of sending a precoding matrix indicator (PMI) to the base station from a UE to the base station includes sending a third precoding matrix indicator PMI11, a fourth precoding matrix indicator PMI12, and a fifth precoding matrix indicator PMI2 to the base station, wherein the third precoding matrix indicator PM11 is used to indicate the matrix A, wherein 1 <i NB; the fourth precoding matrix indicator PM12 is used to indicate the matrix B,, wherein 1 <i NB, and the fifth precoding matrix indicator PMI2 is used to indicate the matrix W2 (see claim 5 of Wang). In contrast, in the method in amended claim 1, the UE sends "identification information of N antenna ports in M antenna ports for the reference signal." This is discussed by the specification, as filed, including the following section: [0100] The first channel information includes identification information of N antenna ports in M antenna ports for the reference signal, where M is an integer not less than 2, and N is a positive integer not greater than M. The second channel information includes information about a weighted combination factor used for performing weighted combination on the N antenna ports. The weighted combination factor includes a first factor and/or a second factor. The first factor is an amplitude factor, and the second factor is a phase factor or a time delay factor. Thus, Wang does not disclose "sending the first channel information and the second channel information to the second device, wherein the first channel information comprises identification information of N antenna ports in M antenna ports for the reference signal, wherein M is an integer not less than 2, and N is a positive integer not greater than M" 

The above argument is fully consider by the Examiner and persuasive. In addition, the Applicant has amended the claims. The amendment, specifically, to Independent claims 1, 6, 8, and 10 contain new limitations which are not in previously rejected claims. It is also noted, said amendment to the independent claims is the result of prior art reference/s and, is made to distinguish over the prior art.  In view the claims amendment and full consideration of the Applicant’s Arguments/Remarks, the rejection of all the pending claims under 35 U.S.C. § 103 set forth in previous Office Action has been withdrawn.

  
Allowable Subject Matter
Claims 1-23 contain allowable subject matter. 
The following is an examiner's statement of reasons for allowance: 

The closest prior art of record are WO2013/185320 issued to Wang et al. (relying on EP12878972, family of WO2013185320) and WO2014003384 issued to Ko et al.  
Wang’s, invention is related to a channel information sending and precoding matrix indicator determining method using a user equipment, a base station a Multiple Input Multiple Output (MIMO) radio system. With respect to the claimed subject matter in previously rejected independent claims 1, 11, and 21 of the Instant Application, Wang discloses a first device, a channel information sending method, and a non-transitory computer readable storage medium method (e.g. Wang: Paras [0005], [0125] of Wang), comprising:  a processor (e.g. Wang: Para [0125]); and 5a memory (e.g. Wang: Para [0125]), configured to store at least one computer instruction (e.g. Wang: Para [0125]); which, when executed by the processor, cause the 
However, subject matter of the instant application differs from the prior art in that the prior art alone or in combination, fails to disclose the invention as a whole, and more specifically the limitations A first device, comprising: a processor; a memory, configured to store at least one computer instruction[[s]] which, when executed by the processor, cause the processor to perform following operations: receiving a reference signal on which beamforming is performed sent by a second device; measuring the reference signal to obtain first channel information and second channel information; and sending the first channel information and the second channel information to the second device, wherein the first channel information comprises identification information of N antenna ports in M antenna ports for the reference signal, wherein M is an integer not less than 2, and N is a positive integer not greater than M; the second channel information comprises information about a weighted combination factor used for performing weighted combination on the N antenna ports; the weighted combination factor comprises a amplitude factor and a phase factor; and the first channel information and the second channel information are used to constitute a precoding matrix.  And a processor; a memory, configured to store at least one computer instructions which, when executed by the processor, cause the processor to perform following operations: sending a reference signal on which beamforming is performed to a first device; receiving first channel information and second channel information from the first device, wherein the first channel information and the second channel information are obtained by the first device by measuring the received reference signal, wherein the first channel information comprises identification information of N antenna ports in M antenna ports for the reference signal, wherein M is an integer not less than 2, and N is a positive integer not greater than M; the second channel information comprises information about a weighted combination factor used for performing weighted combination on the N antenna ports; the weighted combination factor comprises a amplitude factor and a phase factor; and generating a precoding matrix based on the first channel information and the second channel information, wherein sending data to the first device based on the precoding matrix generated by the processing module, Page 3 of 11Application No. as recited in currently amended independent claims 1, 6, 11, 16, 21, 22, and somehow similarly recited in newly submitted independent claim 23 and their respective dependent claims. 

Any comments, considered necessary by applicant, must be submitted no later than the payment of the issue fee to avoid processing delays, and should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The following prior art made of records not relied upon are also considered pertinent to applicant's disclosure. These prior arts are considered pertinent because, they are related specifically to methods and apparatus, which provide a transmission device capable of mitigating the effect of interference signal in a receiving device using a space-time block coding or a differential space-time 
US8976884 - Method and apparatus for antenna array channel feedback; determines pre-coding matrices based on first and second sets of channel-state-information reference signals.
US20090197544 - system with Transmitter & receiver, comprising first & second antennas with antenna$1 port$1, weight factors being product of amplitude and phase factors.
US20090197544 – Method and Apparatus of providing antenna-array channel feedback in multi-input multi-output (MIMO) wireless communication system, involves determining pre-coding matrices based on first and second sets of channel state information reference signals.
US20160149617 - A wireless device may include multiple antennas.  For examples, the antennas may be arranged as antenna elements in an antenna array.  There is ongoing effort to improve how the antenna elements are controlled.
US20130279628 - determining a precoding matrix for precoding symbols to be transmitted to a plurality of wireless; the precoding matrix comprises a precoding vector for each wireless device; each precoding vector having a precoding element for each transmit antenna of the node.  Each precoding element represents a phase shifter for phase shifting a phase of a symbol to be transmitted.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday – Friday (9 – 5 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BERHANU TADESE/
Primary Examiner, Art Unit 2632